Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 9 is objected to because of the following informalities:  “500 Oe and 100 Oe” in line 2.  For the purpose of examination it is considered as “500 Oe and 1000 Oe”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 5-6 recites the limitation "the write element" in line 2 and line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, it is considered as “a write element".

Claim 11 recites the limitation "a second magnetic field" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, it is considered as “the second magnetic field".

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

1. Claims 1-6,8-9,12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0244646 A1 (“Lee”) in view of US 2013/0009258 A1 (“Lee2”).

Regarding claim 1, Lee shows (Fig. 7-8) a method comprising: 
forming a free magnetic element (730, free layer, para 37) on a semiconductor substrate (below SOT layer, para 43); 
forming a first magnet (750, pinning site A, para 39) on the substrate adjacent to a first end (left end) of the free magnetic element and having a first polarity (downwards magnetization direction); and 
forming a second magnet (760, pinning site B, para 39) on the substrate adjacent to a second end (right end) of the free magnetic element and having a second polarity (upwards magnetization direction), antiparallel relative to the first polarity;
wherein the first and second magnets are made of a same material, have a same thickness, and have aspect ratios that are different from each other.
Lee does not show the first magnet with a first value of coercivity;
the second magnet with second value of coercivity, different from the first value of coercivity;
wherein the first and second magnets have aspect ratios that are different from each other.
Lee2 shows (Fig. 2) the first magnet (150 in the middle) with a first value of coercivity;
the second magnet (150 right) with second value of coercivity, different from the first value of coercivity (lower aspect ratio, higher coercivity, para 31);
wherein the first and second magnets have aspect ratios that are different from each other (para 31).
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to modify the invention of Lee, including second magnet aspect ratio, with the invention of Lee2.  
The motivation to do so is that the combination produces enhanced sensing sensitivity of the higher coercivity magnet by reducing its aspect ratio [para 31].

Regarding claim 2, Lee shows (Fig. 7-8) further comprising: 
forming a tunneling barrier layer (720) on the free magnetic layer; 
forming a third magnet (710) on the tunneling barrier layer, and 
Lee in view of Lee2 does not specifically teach configuring the third magnet, the free magnetic element, and the tunneling barrier layer such that an electric current passing through the tunneling barrier layer between the third magnet and the free magnetic element is limited by a tunnel magneto resistance whose ohmic value is determined by a position of a domain wall within the free magnetic element.
However, claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The limitation of claim 2 stated above, recited that "the third magnet, the free magnetic element, and the tunneling barrier layer such that an electric current passing through the tunneling barrier layer between the third magnet and the free magnetic element is limited by a tunnel magneto resistance whose ohmic value is determined by a position of a domain wall within the free magnetic element" means for similar structure similar operation will take place. See MPEP §2114 II.

Regarding claim 3, Lee shows (Fig. 7-8) forming a write element (terminal 2 or terminal 3, para 40) positioned on the substrate (below SOT layer, para 43) on a side of the free magnetic element (730) opposite the third magnet (710).

Regarding claim 4, Lee shows (Fig. 7-8) the write element (terminal 2 or terminal 3, para 40) is positioned on the substrate (below SOT layer, para 43) between the substrate and the free magnetic element (730), and the free magnetic element is positioned, at least in part, between the write element and the third magnet (710).

Regarding claim 5, Lee in view of Lee2 does not show applying an electric current passing with a first polarity through a write element to move the domain wall away from the first magnet and toward the second magnet.
However, claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The limitation of claim 5 stated above, recited that "applying an electric current passing with a first polarity through the write element to move the domain wall away from the first magnet and toward the second magnet" means for similar structure similar operation will take place. See MPEP §2114 II.

Regarding claim 6, Lee in view of Lee2 does not show comprising applying an electric current passing with a second polarity, opposite the first polarity, through a write element to move the domain wall away from the second magnet and toward the first magnet.
However, claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The limitation of claim 3 stated above, recited that " comprising applying an electric current passing with a second polarity, opposite the first polarity, through the write element to move the domain wall away from the second magnet and toward the first magnet. " means for similar structure similar operation will take place. See MPEP §2114 II.

Regarding claim 8, Lee shows (Fig. 7-8) wherein the first and second magnets are made of a compound including cobalt, iron, and boron (para 43, CoFeB).

Regarding claim 9, Lee in view of Lee2 shows first and second magnet with different coercivity.
Lee in view of Lee2 does not specifically teach the first value of coercivity is in a range between 500 Oe and 1000 Oe, and the second value of coercivity is in a range between 1500 Oe and 3000 Oe.
However, the ordinary artisan would have recognized the coercivity to be a result effective variable affected by aspect ratio. Thus, it would have been obvious to have the coercivity within the claimed range, since optimum or workable ranges of such variables are discoverable through routine experimentation. See MPEP 2144.05 II.B.

Regarding claim 12, Lee shows (Fig. 7-8) a method, comprising: 
forming, over a semiconductor substrate (below SOT layer, para 43), a free magnetic element (730); 
forming a first magnet (750, pinning site A) over the free magnetic element; and 
forming a second magnet (760, pinning site B) over the free magnetic element.
Lee does not show the first magnet with a first value of coercivity;
the second magnet with second value of coercivity, different from the first value of coercivity.
Lee2 shows (Fig.4) the first magnet (150 in the middle) with a first value of coercivity;
the second magnet (150 right) with second value of coercivity, different from the first value of coercivity (lower aspect ratio, higher coercivity, para 31).
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to modify the invention of Lee, including second magnet with different coercivity, with the invention of Lee2.  
The motivation to do so is that the combination produces enhanced sensing sensitivity of the higher coercivity magnet by reducing its aspect ratio [para 31].

Regarding claim 13, Lee shows (Fig. 7-8) forming the first magnet includes forming the first magnet (750, pinning site A) with a first polarity (downwards magnetization direction); and 
forming the second magnet includes forming the second magnet (760, pinning site B) with a second polarity (upwards magnetization direction), antiparallel with respect to the first polarity.

Regarding claim 14, Lee shows (Fig. 7-8) forming a third magnet (710) over the substrate adjacent to the free magnetic element (730); and 
forming a tunneling barrier layer (720) between the free magnetic element and the third magnet.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 12 have been considered but are moot because of the new ground of rejection.

Allowable Subject Matter
Claims 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 15, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “defining the third magnet to include a portion of each of the second CoFeB layer and the electrode layer;
defining the tunneling barrier layer to include a portion of the MgO layer; and
defining the free magnetic element to include a portion of the first CoFeB layer”.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 12 have been considered but are moot because of the modified ground of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASIUL HAIDER whose telephone number is (571)272-1554. The examiner can normally be reached M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303) 297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WASIUL HAIDER/Examiner, Art Unit 2819